EXHIBIT 10.1

 

[cool_ex101img1.jpg]

*Certain identified information has been excluded from the exhibit because it is
both (i) not material

and (ii) would be competitively harmful if publicly disclosed.

 

JOINT VENTURE AGREEMENT

 

This JOINT VENTURE AGREEMENT (the “Agreement”) is entered into as of 7 May, 2019
(the “Effective Date”), between COOL TECHNOLOGIES, Inc. (“COOL TECHNOLOGIES”,
“CoolTech”) a Nevada corporation with its principal place of business at 8875
Hidden River Parkway, Suite 300, Tampa, Florida, 33637 and Belirti Teknoloji
A.S., (“Belirti-Tech”) a Turkish corporation with its principal place of
business at Ahududu Sokak 4/1 Acibadem, Istanbul Turkey and with its operational
place at Pomak Sokak 3-1 D5 Kadıkoy Istanbul (“the Parties”).

 

WHEREAS, COOL TECHNOLOGIES owns substantial Intellectual Property (“IP”) and
proprietary information, including but not limited to patents, trade secrets,
know-how, and confidential information related to mobile generation and the
cooling of electric motors listed in Exhibit A (“COOL TECHNOLOGIES IP”); and

 

WHEREAS, COOL TECHNOLOGIES has created and manufactured a retrofittable mobile
power generation system (“MG system”) kit that can be installed onto work trucks
and enables the trucks to generate electric power; and

 

WHEREAS, COOL TECHNOLOGIES has as the capability to integrate a water
purification and desalination system (“Optional Technologies”) with the MG
system; and

 

WHEREAS, COOL TECHNOLOGIES offers a no-idle option (“Optional Technologies”)
that enable the MG system to operate solely through battery and solar power
without the need to idle the trucks engine; and

 

WHEREAS, COOL TECHNOLOGIES offers a HydroQube option (“Optional Technologies”)
that is capable of injecting hydrogen gas into the truck’s fuel system and
thereby increases the efficiency and miles per gallon or liter of fuel delivered
by the truck’s engine; and

 

WHEREAS, the Parties are desirous of importing into the country of Turkey, then
installing, distributing and selling products designed, developed and
manufactured by COOL TECHNOLOGIES as well as Optional Technologies provided by
the same to Turkish end-users (“Products”);

 

NOW, THEREFORE, in consideration of their mutual covenants and obligations
contained herein, and the mutual benefits to be derived here from, the Parties,
intend to be legally bound, do hereby covenant and agree as follows:

 

Article 1: Definitions

 

1.1 “Confidential Information” means information, data, patents, documents,
analyses, compilations, or studies in relation to a party, including its
business activities that (a) is disclosed to the other party by or on behalf of
the first party; (b) is acquired by the other party directly or indirectly from
the first party; or (c) otherwise comes to the knowledge of the other party, in
connection with this Agreement whether the information is in oral, visual or
written form or is recorded or embodied in any other medium and includes all
such information disclosed to, or accessed by, the other party before this
Agreement commences.

 

1.2 “Territory” shall mean Turkey and neighboring countries in Middle East,
Turkic Republics. UAE, Kingdom of Bahrain, Oman, Kingdom of Saudi Arabia and
African Countries (i.e. Nigeria, Kenya, Somalia, Cameroon …)

 



  1

   



 

[cool_ex101img1.jpg]

 

Article 2: Purpose

 

2.1 The purpose of this joint venture is to exploit the Parties’ complementary
capabilities, specifically Cool Tech’s ability to create and manufacture an MG
system kit and provide Optional Technologies and Belirti-tech’s ability to
install the products into work trucks then distribute and sell the trucks
throughout the Territory.

 

Belirti-tech acknowledges that COOL TECHNOLOGIES’ right to license any IP,
distribute or sell Products and/or Optional Technologies, or establish other
Joint Ventures outside the Territory is in no way restricted.

 

2.2 To this purpose, the Parties do hereby set forth in this Agreement the terms
and conditions of their Joint Venture to be known as the CoolTech-Belirti-tech
Joint Venture (“Joint Venture”).

 

Article 3: Contributions

 

3.1 The capital and asset contributions (cash, products, equipment, facilities
and all other resources) of COOL TECHNOLOGIES and Belirti-tech will be furnished
as detailed in Appendix A by each Joint Venturer.

 

Belirti-tech accepts that COOL TECHNOLOGIES owns all rights in relation to the
COOL TECHNOLOGIES’ IP as well as proprietary and Confidential Information.

 

Article 4: Product Markup

 

4.1 [ * ]

 

Article 5: Percentage Ownership

 

5.1 Each Venturer’s respective interest in the Joint Venture (hereinafter called
“Percentage Ownership Interest”) is indicated below:

 

 

· COOL TECHNOLOGIES – fifty percent (50 %)

 

 

 

 

· Belirti-tech – fifty percent (50 %).

 

Article 6: Distributive Share

 

6.1 The net operating income and net operating loss of the Joint Venture shall
be allocated and shared between the Joint Venture Parties in proportion to their
Percentage Ownership Interest indicated above.

 

6.2 Each Party agrees to indemnify each other and to hold the other harmless
from, any and all losses and liabilities of the Joint Venture that are in excess
of the other party’s Percentage Ownership.

 



  2

   



 

[cool_ex101img1.jpg]

  

Article 7: Bank Account

 

7.1 The operating account (“Operating Account”) for this Joint Venture shall be
set up at [insert name of bank]. The Operating Account shall be established in
the name of the Joint Venture.

 

7.2 All payments due the Joint Venture for distribution and sales of Products
shall be deposited into the Operating Account, and all expenses incurred shall
be paid out from the Operating Account.

 

Article 8: Duties

 

8.1 COOL TECHNOLOGIES shall be responsible for manufacturing and provision of
all Products and Optional Technologies as well as all installation instruction
and know-how to Belirti-tech. The Belirti-tech shall be responsible for the
installation, distribution, marketing, promotion and sales of Products and
Optional Technologies throughout the Territory. COOL TECHNOLOGIES will have the
right to visit the sites used by Belirti-tech to evaluate performance as well as
approve all marketing and promotional activities.

 

Article 9: Administrative Records

 

9.1 Accounting and other administrative records including the books of the Joint
Venture and any other records relating to the Joint Venture shall be kept and
maintained at the Turkish office of either the Joint Venture or the
Belirti-tech.

 

9.2 The records shall be maintained as separate, independent, accurate, complete
and clear financial accounts

for all business operations of the Joint Venture and shall conform to sound
international accounting practice.

 

9.3 COOL TECHNOLOGIES will have the right to visit the office to inspect, copy
and audit any books and records relating to the Joint Venture. If requested, the
Belirti-tech shall promptly send to COOL TECHNOLOGIES copies of all reports,
correspondence, documents and other information pertaining to the Joint Venture
sent or received by the Belirti-tech.

 

Article 10: Quarterly Financial Statements

 

10.1 Each party agrees that the financial year of the Joint Venture will be from
January 1st (or the

establishment of the Joint Venture) to December 31st.

 

10.2 Quarterly financial statements showing cumulative contract receipts and
expenditures (including salaries) will be submitted to COOL TECHNOLOGIES no
later than 30 days after the end of each operating quarter of the Joint Venture.
Failure to do so will constitute a material breach of the Joint Venture
agreement.

 

Article 11: Managing Committee

 

11.1 The Parties shall establish a Managing Committee hereunder, which shall
consist of two (2) representatives from each of COOL TECHNOLOGIES and
Belirti-tech. COOL TECHNOLOGIES and Belirti-tech may each from time-to-time
replace its respective representatives on the Managing Committee, in its sole
and absolute discretion, by notice to the other Party. The goal of the Managing
Committee is to provide focus and direction in order to leverage both company’s
capabilities.

 

11.2 The Managing Committee shall meet at such times and places as it shall
determine appropriate to carry out its responsibilities hereunder. Such meetings
may be in person or by means of telephonic communication. Either Party through
its Managing members, may call a meeting of the Managing Committee by giving
written notice thereof to the members of the other Party.

 



  3

   



 

[cool_ex101img1.jpg]

  

11.3 If a disagreement arises between the Parties as to any matters within the
scope of this Agreement, either Party may request a meeting of the Managing
Committee, which will, in good faith, diligently seek to resolve the dispute. If
the Managing Committee is unable to resolve the dispute, notwithstanding the
exercise of good faith efforts, within thirty (30) days, then, unless otherwise
agreed by the Parties, either Party may initiate formal filing of legal action
against the other. Notwithstanding the foregoing, either Party may initiate
proceedings to seek injunctive relief before the time period otherwise required
hereunder shall elapse, if such Party in good faith believes that it will suffer
irreparable harm without the initiation of such proceedings.

 

Article 12: Confidentiality

 

12.1 Belirti-tech shall not divulge to others during the term of this Agreement
or at any time thereafter, any trade secret or Confidential Information,
knowledge, or data concerning or pertaining to the technologies, business and
affairs of COOL TECHNOLOGIES, obtained by Belirti-tech as a result of its
engagement hereunder, unless authorized, in writing by COOL TECHNOLOGIES.
Belirti-tech represents and warrants that it has established appropriate
internal procedures for protecting the trade secrets and confidential
information of COOL TECHNOLOGIES including, without limitation, restrictions on
disclosure of such information to employees and other persons who may be engaged
in such information to employees and other persons who may be engaged in
rendering services to any person, firm or entity which may be a competitor of.

 

12.2 COOL TECHNOLOGIES shall not divulge to others during the term of this
Agreement or at any time thereafter, any trade secret or Confidential
Information, knowledge, or data concerning or pertaining to the technologies,
business and affairs of Belirti-tech obtained as a result of its engagement
hereunder, unless authorized, in writing, by Belirti-tech.

 

Article 13: Restrictions on Competition

 

13.1 Each party and its affiliates shall be prohibited from directly or
indirectly competing with the Joint Venture in the Territory during the term of
the Joint Venture and for five years thereafter.

 

Article 14: Term

 

14.1 The initial term of this Agreement shall be 5 (five) years from the date of
execution and may be extended subject to satisfactory agreement on ongoing
commercial terms.

 

14.2 Upon dissolution of the Joint Venture any and all rights (including all
intellectual property) granted to the Joint Venture shall be returned to their
original granting party and the other party shall have no further claim thereto.

 

Article 15: Miscellaneous

 

15.1 All documents and other papers of importance which relate to the Joint
Venture shall be drawn up in the English language and shall be binding upon the
Parties. Correspondence among the Parties in the course of daily business shall
be conducted in the English language.

 



  4

   



 

[cool_ex101img1.jpg]

  

15.2 Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing, and if (i) sent by registered or certified
mail to the other party’s place of business contained, All notices and other
communications to be given pursuant to this Agreement shall be in writing to the
party for whom intended at the addresses set forth below, or at such other
addresses as the Parties may in the future specify. Each such notice shall be
effective on the earlier to occur of; (a) the day it is received, or (b) (i) if
given by facsimile with machine confirmation, one day following transmission of
the facsimile; (ii) if given by mail, three days after the notice is deposited
in the mail; or (iii) if given by delivery, the day it is delivered, provided
same is accomplished during normal business hours.

 

15.3 Governing Law and Forum. This Agreement shall be construed and administered
in accordance with the laws of the State of Nevada, USA. Both Parties hereby
agree that any judicial rulings or decisions made by appropriate authorities in
the governing forum shall be recognized as valid and enforceable.

 

15.4 Attorney’s Fees. In the event that any legal action is commenced to enforce
any term of this Agreement or to seek recovery for any breach thereof, the
prevailing party in such action shall be entitled to recovery of its reasonable
attorney’s fees and actual costs incurred in such action.

 

15.5 Injunctive Relief: Solely by virtue of their respective execution of this
Agreement and in consideration for the mutual covenants of each other, COOL
TECHNOLOGIES and Belirti-tech hereby agree, consent and acknowledge that, in the
event of a breach of any material term of this Agreement, the non-breaching
party will be without adequate remedy-at-law and shall therefore, be entitled to
immediately redress any material breach of this Agreement by temporary or
permanent injunctive or mandatory relief obtained in an action or proceeding
instituted in any court of competent jurisdiction without the necessity of
proving damages and without prejudice to any other remedies which the
non-breaching party may have at law or in equity.

 

15.6 Assignment. The rights and obligations of either party under this Agreement
may not be assigned without prior written consent of the other party with the
exception of an event of default by Cool Technologies to its lender(s0 (to be
delineated and defined once the lending agreement in negotiation in signed). In
such an instance, the assignment of Cool Technologies’ interest of the rights
and obligations under this agreement to the lender shall not be abridged or
restricted.

 

15.7 Severability. In the event that any one or more of the provisions of this
Agreement shall for any reason be held to be invalid, illegal, or unenforceable
by a court of competent jurisdiction or by operation of any applicable law, the
remaining provisions of this Agreement shall be unimpaired and shall continue in
full force and effect.

 

15.8 Entire Agreement: This Agreement contains the entire Agreement of the
Parties and supersedes any prior agreements, understandings and memoranda
relating thereto. This Agreement may not be changed, altered and modified in any
way except by a writing signed by the Parties hereto.

 



  5

   



 

[cool_ex101img1.jpg]

 

The Agreement is officially signed and executed by officials duly authorized to
bind the Parties this 7th day of May, 2019.

 

COOL TECHNOLOGIES, Inc.

 

Belirti Teknoloji A.S.

 

 

 

 

 

/s/ Timothy Hassett

/s/ Mehmet Haluk Kunter

 

Name: Timothy Hassett

 

Name: Mehmet Haluk Kunter

 

Position: Chairman & CEO

 

Position: Founder / Partner

 

 

 

 

 

Date: May 7, 2019

Date: May 7, 2019

 

 

 



6



 

 